DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This Office Action is made in response to amendment, filed 12/10/2020. Claims 1 and 11 are amended.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 12/10/2020.
With respect to Claim Rejections under 35 U.S.C. § 103 for independent claim 1, the Applicant has amended to include “encoding, by the server, one or more next video frames to generate compressed video frames, wherein the encoding is updated based on adjusted frame dependencies to use 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 13, and 16-17 are rejected under 35 U.S.C § 103(a) as being unpatentable over Chan et al., Pub No US 2007/0276954 A1 (hereinafter Chan) in view of McElhatten et al., US Pat No 7,073,189 B2 (hereafter McElhatten) and further in view of Edward Gershenson, Pat No US 4,644,545 (hereafter Gershenson).

Regarding Claim 1, Chan discloses a method for streaming a video game from a server to a client, comprising,
generating, at the server [FIG.1: Discloses a server], video frames for the video responsive to input received from the client [para.0022: Discloses handles client requests independently and independently manages individual buffers associated with individual client units. The innovations preferably make use of a technique (selective packet drop) which selectively drops those unimportant frames so as to maintain video quality and low delay in the presence of congestion and fluctuating bandwidth; and para.0023: Discloses the use of TCP protocol and for low-delay wireless video streaming between a server (preferably a proxy server) and a wireless client; and para.0024: Discloses using TCP, the proxy can be designed to intelligently select and transmit those important frames/data in the presence of fluctuating bandwidth (responsive to input received from the client); and para.0035: Discloses due to independent processing of buffers, the bandwidth and processing capability of a client would not affect the other clients in the network; and para.0054: Discloses a streaming server which encodes video into at least one stream of frames; and para.0053: Discloses managing transmission to respective ones of clients with individual optimization; and para.0055: Discloses independently managing the insertion and removal of video data from the buffer to thereby optimize reception of video data at the client.];
encoding, at the server, the video frames to generate compressed video frames [FIG.2 and para.0026: Discloses encoded stream; and para.0027: Discloses the video is first captured and encoded at the streaming server.];
sending, by the server, the compressed video frames [para.0055: Discloses transmitting streaming video across a network to a wireless client, comprising the steps of: receiving video data at a proxy server associated with a plurality of wireless clients; at the proxy, allocating buffer space associated with a client of the plurality; independently managing the insertion and removal of video data from the buffer to thereby optimize reception of video data at the client (the compressed video frames).];
decoding, by the client, the sent compressed video frames [para.0031:Discloses computing resources at clients can be dedicated to decode and playback the incoming video packets; and para.0037: Discloses a client decodes the arrived frames.];
Chan does not explicitly discloses generating, at the server, video frames for the video game responsive to input received from the client; receiving, by the server from the client, a feedback signal used by the server to determine when one or more of the compressed video frames have not been received; and encoding, by the server, one or more next video frames to generate compressed video frames, wherein the encoding is updated based on adjusted frame dependencies to use  compressed video frames that are known to have been successfully received based on the feedback signal (emphasis added to distinguish the elements not taught by Chan). However, in analogous art, McElhatten discloses encoding is updated based on adjust frames dependencies started from the next-frame (following the last frame) to use compressed video frames such as last I-frame and frames prior to the last I-frame based on the resume playback and or fast forward (col. 10, line 65-col. 11, line 14, col. 12, lines 6-30). Resume playback and or fast forward are feedback signals that indicate the previous compressed stream has been received successfully as demonstrated in FIG.8. The server receives the fast-forward message; retrieves the record associated with set-top terminal; retrieves fast-forward trick files associated with program; identifies I-frame in fast-forward trick file; read array of identifiers of I-frames in fast-forward trick file starting from that of identified I-frame; and cause program material, corresponding to i-frame identifiers as read, to be retrieved, and to be transmitted in transport stream to terminal. McElhatten also discloses while a game is viewed, user at 
The combined teachings of Chan and McElhatten do not explicitly discloses storing past encoder states; and storing past decoder states; However, in analogous art, Gershenson discloses digital encoding and decoding apparatus for encoding data codes to produce disk codes and decoding disk codes to produce data codes. In both the encoding and decoding operations, the result of the encoding or decoding operation depends on state produced by previous encoding or decoding operations and on the next code to be received. The new state code is then used in the next encoding operation. The decoding operation similarly decodes a current disk code, a next disk code, and a state code to produce a data code and a new state code; the new state code is then used in the next decoding operation (column 2, lines 38-52). Also, column 33, line 43 discloses storing the state. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan and McElhatten in view of Gershenson to store past encoder and decoder states. One would be motivated at the time of the invention to provide this capability since there is a desire for the design of efficient and inexpensive apparatus for encoding data and decoding, that provides a reduction of errors which occur while data is being read to or written to (Gershenson: col.1, lines 25-30).

Regarding Claim 3, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, and Gershenson further discloses wherein the past decoder states are stored in memory associated with the decoder [col.26, lines 61-67: Discloses a Data/State Latch 1008 and a Encoder/Decoder PROM 1011 cooperate to perform encoding and decoding of Data Codes 109 and Disk . This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, and Gershenson further discloses wherein the past encoder states are stored in memory associated with the encoder [col.26, lines 61-67: Discloses a Data/State Latch 1008 and a Encoder/Decoder PROM 1011 cooperate to perform encoding and decoding of Data Codes 109 and Disk Codes 128. The Data/State Latch 1008 is a register which receives the contents of Data Input Register 1005 and State Codes 1010 from Encoder/Decoder Prom 1011. It retains the last State Code 1010 produced by Encoder/Decoder Prom 1011 and outputs retained State Code 1010 and the data it received from Data Input Register 1005 to Encoder /Decoder Prom 1011. Encoder/Decoder Prom 1011 encodes or decodes the data it receives from Data State Latch 1008.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 5, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, and Gershenson further discloses wherein the past decoder states are stored in memory associated with the decoder and the past encoder states are stored in memory associated with the encoder [col.26, lines 61-67: Discloses a Data/State Latch 1008 and a Encoder/Decoder PROM 1011 cooperate to perform encoding and decoding of Data Codes 109 and Disk Codes 128. The Data/State Latch 1008 is a register which receives the contents of Data Input Register 1005 and State Codes 1010 from Encoder/Decoder Prom 1011. It retains the last State Code 1010 produced by Encoder/Decoder Prom 1011 and outputs retained State Code 1010 and the data it received from Data Input Register 1005 to Encoder /Decoder Prom 1011. Encoder/Decoder Prom 1011 encodes or decodes the data it receives from Data State Latch 1008.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, and Chan further discloses wherein said server is part of a hosting server [FIG.1 & para.0026: Discloses a streaming video server 104 receives video data from, for example, one or more devices such as web cams 102. The streaming video server 104 sends encoded video data across a network (such as the Internet 106, in this example) to one or more proxy servers 108, 110. The proxy servers in tum communicate with, for example, radio access points (such as a wireless LAN access point 112 or cellular network (GPRS) tower 114) which are in communication with one or more wireless clients 116-126.].

Regarding Claim 10, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, and Chan further discloses wherein said feedback signal reports missing receipt of a frame or indicates delay in receiving a frame that will be dropped upon being received late [para.0022: Discloses selectively dropping unimportant frames so as to maintain video quality and low delay in the presence of congestion and fluctuating bandwidth; and para.0030: Discloses by "low delay," it is meant that there is some target maximum frame delay which should not exceed; and para.0049: Discloses missing frames; and para.0054: Discloses a network architecture for streaming video, comprising: a streaming server which encodes video into at least one stream of frames; plural clients; and at least one proxy server which receives said stream from said stream server and serves a subset of said clients, further comprising: buffers, ones of which are maintained to store said received frames for ones of said clients; and workers which independently manage said buffers, on a per client basis, to perform flow-based buffer management functions; whereby smooth video quality is achieved at said clients.].

Regarding Claim 11, Chan discloses a system for streaming a video game from a server to a client, comprising, 
the server is configured to generate video frames for the video game responsive to input received from the client [para.0022: Discloses handles client requests independently and independently manages individual buffers associated with individual client units. The innovations preferably make use of ;
wherein the server transmits the compressed video frames to the client [para.0055: Discloses transmitting streaming video across a network to a wireless client, comprising the steps of: receiving video data at a proxy server associated with a plurality of wireless clients; at the proxy, allocating buffer space associated with a client of the plurality; independently managing the insertion and removal of video data from the buffer to thereby optimize reception of video data at the client (the compressed video frames).],
an encoder that processes the video frames to generate compressed video frames [FIG.2 and para.0026: Discloses encoded stream; and para.0027: Discloses the video is first captured and encoded at the streaming server.], 
Chan does not explicitly discloses the server is configured to generate video frames for the video game responsive to input received from the client; wherein the server is configured to receive a feedback signal from the client to determine when one or more of the compressed video frames that were sent were not been received by the client, wherein the encoder is configured to adjust frame dependencies before generating  (emphasis added to distinguish the elements not taught by Chan). However, in analogous art, McElhatten discloses encoding is updated based on adjust 
The combined teachings of Chan and McElhatten do not explicitly discloses storing past encoder states in memory associated with the encoder; However, in analogous art, Gershenson discloses digital encoding and decoding apparatus for encoding data codes to produce disk codes and decoding disk codes to produce data codes. In both the encoding and decoding operations, the result of the encoding or decoding operation depends on state produced by previous encoding or decoding operations and on the next code to be received. The new state code is then used in the next encoding operation. The decoding operation similarly decodes a current disk code, a next disk code, and a state code to produce a data code and a new state code; the new state code is then used in the next decoding operation (column 2, lines 38-52). Also, column 33, line 43 discloses storing the state. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan and 

Regarding Claim 13, the combined teachings of Chan, McElhatten, and Gershenson discloses the system of claim 11, and Gershenson further discloses wherein the past encoder states are stored in memory associated with the encoder [col.26, lines 61-67: Discloses a Data/State Latch 1008 and a Encoder/Decoder PROM 1011 cooperate to perform encoding and decoding of Data Codes 109 and Disk Codes 128. The Data/State Latch 1008 is a register which receives the contents of Data Input Register 1005 and State Codes 1010 from Encoder/Decoder Prom 1011. It retains the last State Code 1010 produced by Encoder/Decoder Prom 1011 and outputs retained State Code 1010 and the data it received from Data Input Register 1005 to Encoder /Decoder Prom 1011. Encoder/Decoder Prom 1011 encodes or decodes the data it receives from Data State Latch 1008.]. This claim is rejected on the same grounds as claim 11.

Regarding Claim 16, the combined teachings of Chan, McElhatten, and Gershenson discloses the system of claim 11, and Chan further discloses wherein said server is part of a hosting server [FIG.1 & para.0026: Discloses a streaming video server 104 receives video data from, for example, one or more devices such as web cams 102. The streaming video server 104 sends encoded video data across a network (such as the Internet 106, in this example) to one or more proxy servers 108, 110. The proxy servers in tum communicate with, for example, radio access points (such as a wireless LAN access point 112 or cellular network (GPRS) tower 114) which are in communication with one or more wireless clients 116-126.].

Regarding Claim 17, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 11, and Chan further discloses wherein said feedback signal reports missing receipt of a frame or indicates delay in receiving a frame that will be dropped upon being received late [para.0022: Discloses selectively dropping unimportant frames so as to maintain video quality and low delay in the presence of congestion and fluctuating bandwidth; and para.0030: Discloses by "low delay," it is meant that there is some target maximum frame delay which should not exceed; and para.0049: Discloses missing frames; and para.0054: Discloses a network architecture for streaming video, comprising: a streaming server which encodes video into at least one stream of frames; plural clients; and at least one proxy server which receives said stream from said stream server and serves a subset of said clients, further comprising: buffers, ones of which are maintained to store said received frames for ones of said clients; and workers which independently manage said buffers, on a per client basis, to perform flow-based buffer management functions; whereby smooth video quality is achieved at said clients.].

Claims 2, 6-8, 12, and 14-15 are rejected under 35 U.S.C § 103(a) as being unpatentable over Chan et al., Pub No US 2007/0276954 A1 (hereinafter Chan) in view of McElhatten et al., US Pat No 7,073,189 B2 (hereafter McElhatten) and further in view of Edward Gershenson, Pat No US 4,644,545 (hereafter Gershenson) and further in view of Tinnakornsrisuphap et al., US Pub No 2007/0091815 A1 (hereafter Tinnakornsrisuphap).

Regarding Claim 2, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, the combined teachings do not explicitly disclose wherein generating compressed video frames that are dependent on compressed video frames that are known to have been successfully received based on the feedback signal are one or more P frames, and said P frames are generated instead of generating a new I frame responsive to detected packet loss without use of said feedback signal. However, in analogous art, Tinnakornsrisuphap discloses in FIGS. 7A-7C adaptively selecting the encoding frame type based on RL lost packet information. In VT applications, because of the decoding dependency for Predicted frames (or P-frames), a lost I-frame or P-frame causes propagating errors for the subsequent P-frames (instead of generating a new I frame responsive to detected packet loss), such as illustrated in FIG. 7A. In such an event, if the encoder continues sending the remaining P-frames (P frames are generated instead of generating a new I frame) with reference to 

Regarding Claim 6, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, the combined teachings do not explicitly disclose wherein the past decoder states and the past encoder states include data associated with one or more P frames. However, in analogous art, Tinnakornsrisuphap discloses [FIGS. 7A-7C & para.0044] determining the next unit of the information to be encoded (e.g., selecting a frame type for a subsequent frame to be encoded as in VT applications) in accordance with the feedback information. FIGS. 7A-&C illustrates the P frames. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan, McElhatten, and Gershenson in view of Tinnakornsrisuphap to provide this feature. One would be motivated at the time of the invention to provide this capability because as the demand for multimedia services (e.g., real-time video and audio, wireless gaming, and other multimedia data) in wireless communication systems grows, there is a need to provide efficient and high quality multimedia services (Tinnakornsrisuphap: para.0006).

Regarding Claim 7, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, the combined teachings do not explicitly disclose wherein storing the past encoder and decoder states enables utilization of data associated with P frames that are known to have been successfully received to avoid causing generation of an I frame responsive to one or more lost frames that are not received by the client. However, in analogous art, Tinnakornsrisuphap discloses the encoder may encode the next frame as a new P frame whose reference frame is the latest successful transmitted frame, as illustrated in FIG. 7C [para.0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan, McElhatten, and Gershenson in view of 

Regarding Claim 8, the combined teachings of Chan, McElhatten, and Gershenson discloses the method of claim 1, the combined teachings do not explicitly disclose wherein said feedback signal is sent by the decoder directly to the encoder. However, in analogous art, Tinnakornsrisuphap discloses an encoder (e.g., residing in a wireless communication device such as an access terminal) may be able to infer the current end-to-end traffic channel from the reverse link (RL) traffic channel (which is local information at the access terminal, as further described below), as well as an end-to-end (E2E) feedback signal from the decoder buffer in the receiving decoder [para.0016]. The term "end-to-end feedback information" disclosed herein may refer to feedback information transmitted from a receiver (e.g., decoder 170) back to a sender (e.g., encoder 120), e.g., via wireless/wired networks 150 and wireless access module 140 (such as illustrated by the dashed line in FIG. 1), including (but not limited to) end-to-end data delay, end-to-end jitter, decoder buffer status, core network and backhaul traffic delay, end-to-end missing packet information, etc. [para.0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan, McElhatten, and Gershenson in view of Tinnakornsrisuphap to provide this feature. One would be motivated at the time of the invention to provide this capability because as the demand for multimedia services (e.g., real-time video and audio, wireless gaming, and other multimedia data) in wireless communication systems grows, there is a need to provide efficient and high quality multimedia services (Tinnakornsrisuphap: para.0006).

Regarding Claim 12, the combined teachings of Chan, McElhatten, and Gershenson discloses the system of claim 11, the combined teachings do not explicitly disclose wherein generating compressed video frames that are dependent on compressed video frames that are known to have been successfully received based on the feedback signal are one or more P frames, and said P frames are generated instead of generating a new I frame. However, in analogous art, Tinnakornsrisuphap 

Regarding Claim 14, the combined teachings of Chan, McElhatten, and Gershenson discloses the system of claim 11, the combined teachings do not explicitly disclose wherein storing the past encoder states enables utilization of data associated with P frames that are known to have been successfully received to avoid causing generation of an I frame responsive to one or more lost frames that are not received by the client. However, in analogous art, Tinnakornsrisuphap discloses the encoder may encode the next frame as a new P frame whose reference frame is the latest successful transmitted frame, as illustrated in FIG. 7C [para.0042]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan, McElhatten, and Gershenson in view of Tinnakornsrisuphap to provide this feature. One would be motivated at the time of the invention to provide this capability because as the demand for multimedia services (e.g., real-time video and audio, wireless gaming, and other multimedia data) in wireless communication systems grows, there is a need to provide efficient and high quality multimedia services (Tinnakornsrisuphap: para.0006).

Regarding Claim 15, the combined teachings of Chan, McElhatten, and Gershenson discloses the system of claim 11, the combined teachings do not explicitly disclose wherein said feedback signal is received by the encoder directly from a decoder of the client. However, in analogous art, Tinnakornsrisuphap discloses an encoder (e.g., residing in a wireless communication device such as an access terminal) may be able to infer the current end-to-end traffic channel from the reverse link (RL) traffic channel (which is local information at the access terminal, as further described below), as well as an end-to-end (E2E) feedback signal from the decoder buffer in the receiving decoder [para.0016]. The term "end-to-end feedback information" disclosed herein may refer to feedback information transmitted from a receiver (e.g., decoder 170) back to a sender (e.g., encoder 120), e.g., via wireless/wired networks 150 and wireless access module 140 (such as illustrated by the dashed line in FIG. 1), including (but not limited to) end-to-end data delay, end-to-end jitter, decoder buffer status, core network and backhaul traffic delay, end-to-end missing packet information, etc. [para.0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan, McElhatten, and Gershenson in view of Tinnakornsrisuphap to provide this feature. One would be motivated at the time of the invention to provide this capability because as the demand for multimedia services (e.g., real-time video and audio, wireless gaming, and other multimedia data) in wireless communication systems grows, there is a need to provide efficient and high quality multimedia services (Tinnakornsrisuphap: para.0006). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Juba Ojanpera, (US 2005/0267763 A1) – Discloses corresponding state information may be encoded for each of the frequency bands as a parametric multichannel extension information [0032]. And discloses comparing the state information for a current frame to state information for a previous frame [0034].
William L. Betts, (US 2005/0074070 A1) – Discloses Trellis encoder uses state information to encode symbols, and the Trellis decoder likewise keeps track of state information when decoding symbols. A conventional Trellis decoder uses state information as input in order to output a symbol [para.0057]. The Trellis metric logic 701 feeds the error metric and pointers to the respective previous states to the Viterbi traceback buffer 702 [0060].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. O./
Examiner, Art Unit 2426